In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated April 8, 1998, as granted the cross motion of the defendants City of New York and New York City Health and Hospitals Corporation, d/b/a Emergency Medical Services, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted summary judgment to the defendant New York City Health and Hospitals Corporation, d/b/a Emergency Medical Services (hereinafter NYCHHC), since the plaintiffs failed to serve a notice of claim on a director or officer of NYCHHC as mandated by McKinney’s Unconsolidated Laws of NY § 7401 (New York City Health and Hospitals Corporation Act § 20; L 1969, ch 1016, § 1, as amended; see, Stallworth v New York City Health & Hosps. Corp., 243 AD2d 704; Ceely v New York City Health & Hosps. Corp., 162 AD2d 492).
The Supreme Court also properly granted summary judgment to the defendant City of New York, since it did not operate or control the Emergency Medical Services ambulance which was involved in the accident that allegedly caused the plaintiff Agripina Altabe’s injuries. Mangano, P. J., O’Brien, Sullivan and Goldstein, JJ., concur.